          Case 1:17-cv-06261-VM-DCF Document 111 Filed 08/21/20 Page 1 of 3




                                                                                                    Joseph Gratz
                                                                                             415-362-6666 (main)
                                                                                          jgratz@durietangri.com
August 21, 2020

VIA ECF

The Honorable Victor Marrero
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 1007-1312

 Re: International Code Council, Inc. et al. v. UpCodes, Inc. et al.
     Case No. 1:17-cv-6261-VM-DCF

Dear Judge Marrero,

Pursuant to section II.B. of the Court’s Individual Practices, I write to request a conference concerning
Defendants UpCodes, Inc. and Garrett and Scott Reynolds’ proposed motion to dismiss Plaintiff
International Code Council, Inc.’s new complaint for false advertising and unfair competition.

Attached herewith are Defendants’ August 7, 2020 letter outlining the proposed motion (ECF Nos. 108,
108-1), and Plaintiff’s August 14, 2020 response (ECF No. 110). In its response, Plaintiff did not agree
to any amendments to cure the deficiencies specified in Defendants’ letter, and has elected to stand on
its complaint. Accordingly, Defendants intend to proceed with the proposed motion, subject to any
preliminary guidance or rulings from the Court.

Defendants’ letter raised two deficiencies in the new complaint, which follows on the heels of this
Court’s ruling that ICC may not shut down UpCodes by imposing copyright infringement liability for
posting the text of the law.

First, Defendants pointed out that the statements that form the basis for Plaintiff’s false advertising
allegations are either non-actionable puffery or not adequately alleged to be false. Defendants’ letter
divided the statements described in the Complaint into two categories: (1) statements that the UpCodes
website is “always up to date” and provides a “complete understanding” of the code, which no
reasonable consumer would interpret as a guarantee that UpCodes’ website is always completely error-
free; and (2) statements that UpCodes offers “Integrated Amendments” inserted into the base codes with
“local amendment styling,” which Plaintiff nowhere alleges are false.

With respect to the first category, Plaintiff’s response maintains that because UpCodes advertises its
website as “always up to date” and as affording a “complete understanding” of the relevant law, false
advertising liability follows from a series of inaccuracies that are infinitesimal in comparison to the
amount of law UpCodes has worked to integrate and post. As this Court wrote in the case Plaintiff cites,
          Case 1:17-cv-06261-VM-DCF Document 111 Filed 08/21/20 Page 2 of 3

The Honorable Victor Marrero
August 21, 2020
Page 2

“[c]ertain types of statements, including puffery and opinion statements, are not actionable because they
are not materially misleading.” Oklahoma Police Pension Fund & Ret. Sys. v. Teligent, Inc., No. 19
CIV. 3354 (VM), 2020 WL 3268531, at *10 (S.D.N.Y. June 17, 2020). Plaintiff has not adequately
alleged that the statements at issue are materially misleading in that they convey to a reasonable
customer that the UpCodes website is 100% accurate, 100% of the time.

With respect to the second category of alleged misstatements, Plaintiff simply does not respond, except
to say in a footnote that the Complaint alleges that there are also other, unspecified errors. ECF No. 110
at 2 n.1. Plaintiff does not explain how that supposedly makes it false to say that UpCodes offers
“Integrated Amendments” with “local amendment styling.”

Second, Defendants pointed out that insofar as the alleged misstatements are theoretically actionable and
technically false, any sense in which they are false cannot possibly be material to a customer’s
purchasing decision. This is so both in light of the scope of the service that UpCodes provides, and in
light of the fact that ICC’s competitive offering, which ICC claims is harmed by UpCodes’ alleged
unfair competition, does not even purport to offer up-to-date integrated amendments for many codes,
and is in any event more “riddled with errors” than UpCodes’ website. Plaintiff’s responsive letter all
but ignores this point and instead attacks a straw man by asserting that accuracy is important to
customers looking for information about legal requirements. But the law says that in order to support a
false advertising claim, an alleged misstatement must be material to a customer’s purchasing decision
as between the competing parties, Reed Const. Data Inc. v. McGraw-Hill Companies, Inc., 638 F. App’x
43, 45-46 (2d Cir. 2016), and the decision in question here is between buying the codes from the ICC or
accessing them through UpCodes. Compl. ¶¶ 1, 28, 64-65.

As to that question, ICC says only two things. First, ICC claims it has plausibly alleged that the
UpCodes’ website contains “countless” errors, and is systematically inaccurate due to errors inherent to
the process of scanning the code. ECF No. 110 at 2, Compl. ¶¶ 31-34. This entirely unsupported
allegation does not cure the problem. Spool v. World Child Int’l Adoption Agency, 520 F.3d 178, 183
(2d Cir. 2008) (“Although we construe the pleadings liberally, ‘bald assertions and conclusions of law
will not suffice.’”). If that were even plausibly true, it would have been a simple matter for Plaintiff to
come up with more than the isolated examples documented in the Complaint, at least one of which is
demonstrably not even an error. Furthermore, the alleged errors listed in the Complaint bear no apparent
relationship to the allegation of errors in the scanning process,1 or any other indicia of some systemic
problem that would support an assertion that they are the tip of the iceberg.

Second, ICC claims that the errors on ICC’s own website, incorporated by reference into the Complaint
and readily compared against judicially noticeable law, “present disputed factual issues” and in any
event are not known to consumers. ICC does not identify any disputed factual issues, and it is hard to
see what those would be. And regardless of whether customers are aware of specific errors on the ICC

1
 They are, instead, alleged errors in parsing what sections of the model codes have and have not been
adopted by various jurisdictions. Compl. ¶¶ 34-42.
             Case 1:17-cv-06261-VM-DCF Document 111 Filed 08/21/20 Page 3 of 3

The Honorable Victor Marrero
August 21, 2020
Page 3

website, they are certainly aware that for many jurisdictions ICC does not even purport to carry up-to-
date codes—indeed, ICC tells customers that “not all jurisdictions notify ICC of code adoptions” and to
“contact the jurisdiction” to “obtain more detailed information on amendments and changes to adopted
codes.”2 Sporadic errors in an offering with which Plaintiff for the most part does not even try to
compete cannot affect a customer’s purchasing decision.

Defendants are available for a conference at the Court’s convenience.


Respectfully submitted,




Joseph Gratz



cc: Counsel for International Code Council, Inc.




2
    https://codes.iccsafe.org/ (last visited Aug. 19, 2020).
